r" ' 'j@(§“
AND 8RDER RECOMMENDING THAT RELIEF BE DENIED

`M.' . ~ . _ "`»" . 593
S.W.2d 330 (Tex.Cr.App. 1979); Ex parte Bates, 640 s.w.2d 894 (Tex.Cr.App. 1982);

Ex Acosta, 672 SJL2J47O (Tex.Cr.App. 1984). However, while the Court is not bound
by the trial court's findings, case law suggests that where the findings are sup-
ported by the record the Court of Criminal Appeals should follow them. Ex part
Brandley, 781 SNL23886.(Tex.Cr.App. 1989); see also Ex parte Adams, 768 SNLZd
281 (Tex.Cr.App. 1989). 4 t '

APPLICANT'S CLAIMS RAISED

 

Applicant raised Five Grounds for relief, (Four - emanating from grady vio-
lations), all of which may be considered as two claims: (l) Prosecutorial Mis-
conduct, and (2) he was denied the effective assistance of counsels, at trial and
on Appeal:

l. "BRADY" violations by Investigative Agencies: (App.Mem. at 13)
(Denton PD Detective Reports, Video Clips and Text Messages Evidence.)

2. Prosecutor Misrepresents Physical Evidence: (App.Mem. at l6)
(Trial Testimonies and Video Clips Recording actual dates.)

3. Bad-Faith Destruction of Potentially Exculpatory Evidence:(App.Mem. at 20)
(2008 Investigative Reports, Video Clips and Text Message Evidence.)

4 4. Prosecutor's USE of perjured Testimony: (App.Mem. at 24)
(State Witnesses, and a Grand Jury Referral Report.) And,

5. Ineffective Assistance of Trial and Appellate Counsels: (App.Mem. at 30)

APPLICANT'S OBJECTIONS

 

In the Statefs Answer (State's Answer at 7) and State's Memorandum (State's
Mem. at 4:3), the Trial Judge adopts implying, Applicant argues there was not
sufficient evidence for a conviction. This is contrary to, Applicant's application
_for writ of habeas corpus, which clearly states: (l) evidence was withheld, (2)

evidence presented was misrepresented, (3) evidence was destroyed, (4) State al-
lowed false and/or perjured testimony/ and (5) Trial and Appellate counsels were

ineffective in adequately representing their client. In that, "sentences and
subsequent incarceration are results of a fundamental unfair trial." (App.Mem.

at 2.) The Trial Judge is wrong, the sufficient evidence for_the convictions were
misrepresented and/or NOT all of the evidence was presented to the Factfinders

to make a rational decision in the convictions.

As further, this Honorable Court of Criminal Appeals' should take Judicial
Notice of the State's Answer, AGREES with Applicant's Proposed Findings of Fact,
that the State, withheld and destroyed exculpatory evidence, and allowed perjured
State witnesses testimony, as addressed in Applicant's Response to the State's
Memorandum and Proposed findings of Fact and Conclusion of Law, submitted on the
llth day of September 2015. n

n Applicant moves the Court - Factual Errors and Legal Errors

Applicant's objections to the Trial Judge's Finding of Fact in the ORDER, and
cites the record in support of the facts proffered herein:
l. . The Trial Judge incorrectly concludes that ADA Michael.Dickens turned over
all exculpatory or favorable evidence..A
The Trial Judgeis Finding of Fact, at 2, line 3 and 4, that:WMichael Dickens'
affidavit states -- he provided ... all known ... evidence" (App. Exhibit AA).

And, "there are emails and copy of discs ... turned over ..."(State's Exhibit C-H).

Applicant disagrees with the Trial Judge on ADA Michael Dickens' affidavit. In
such, Mr. Dickens' affidavit was generated prior to Applicant filing a motion for
favorable evidence to the accused on April Ol, 2015, to wit: Video Clips Datum,
(Discription, Date, and Time) of actual recordings on the Denton County Sheriff's
Office - Criminal Investigation Division's Foray Server (see App. Exhibit M:l),
in conjuction with several other request (see App. Mem.-at 17 and 18), only to be
resisted and/or denied. In Banks v. Dretke, 540 U.S. 668,696 (2004), the Supreme
Court aptly stated: "A rule thus declaring 'Prosecutor may hide, defendant must
seek,' is not tenable in a system Constitutionally bound to accord defendants due

process." (See.App. Response to the State's-- at 7).

Next, Applicant disagrees with the Trial Judge that all known evidence was
turned over to the defense. The State concedes the Denton PD Detectives Investi-
gative Report, statements, and trial testimony were withheld from the trial court
and the :defense. (See State's Answer at 6).

Finely, Applicant disagrees with the Trial Judge that all video clips and

text messages were turned over to the defense. Defense received five video clips

and no text messages, nor did he read any text messages. (See App.Mem Exhibit S.)
Nevertheless, the State sent Ten video clips and text messages to the EIGHTH Dis-
trict Court of Appeals' of Texas. (See State's Trial Exhibit l6.)

25 The Trial Judge errors in determining that Applicant does not address how
withheld exculpatory and/or mitigating evidence were favorable to his defense.
The Trial Judge's Finding -- at 21 line 6 and 71 that: "Denton PD Detectives

and their investigative reports or missing text messages does not address a fav-

orable defense by Applicant, nor shown withheld evidence was material.

First, Applicant disagrees with the Trial Judge, a recapitulation of the sup-
pressed statement to the Denton PD Detectives in 2009 was essential to its inves-
tigation, and reveals that they were replete with significant inconsistencies in
the complainants trial testimony. (See App. Mem. at 14.) Discloser would therefore
have raised opportunities for the defense to attack the thoroughness and even the
good faith of the'investigation, and allowed the defense to question the probative

value of certain crucial evidence. (See App.Mem at 14); Kyles, 115 S.Ctat 1571-73.

Next, Applicant disagrees with the Trial Judge, that: Text messages were not
favorable, this was impeachment evidence. It is not evidence of guilt or innocence,
but yet, evidence of credibility and truthfulness of the complainants, and their
motivation to testify falsely against the accused. The withheld evidence allowed
the State to deny Applicant the right to present a meaningful defense to effec-
tively cross-examine the complainants R.B. and A.A. on their proposed summer-time
"wild conduct" plans of "sex and drugs". Moreover, the text talk show the signi-
ficant inconsistencies in the trial testimony (State's Trial Exhibit 16), and pre-
vents the State Prosecutor from vouching for the credibility of the challenged
witness'es. (RR6:5-6);(See App.Mem. at 15); Vela v. Estelle, 708 F.2d 954, 1983
U.s. App. LExIs 26082 (5th cir.).

Next, Applicant disagrees with the.Trial Judge, that: the video clips were not
favorable to Applicant. RJL secretly took videos and testified that they are videos
of Applicant, rubbing her feet and legs; there is no sexual abuse in any of her
videos. (RR3:10-11). The jurors never got a full understanding of what actually
took place without all the evidence to make a rational decision in the verdict.

(See App. Mem. at l6.)

Finely, Applicant disagrees with the Trial Judge, that:Applicant has not shown
any allegedly withheld evidence was material. (Trial Courts Finding -- at 2, Ln 7).

 

Accordinglyi;in`the Merriam - Webster's Dictionary of LawE`Defines:

Material Evidence: evidence that is likely to affect the determination
of a matter or issue; Specif : evidence that warrants reopening of a
claim or reversal of a conviction because but for the circumstances that
the evidence was unavailable the outcome of the first proceeding would
have been different. Id at 173 (2014)

Material Fact: a fact that affects decision making: as a: a fact upon
which the outcome of all or part of a lawsuit depends b: a fact that
would influence a reasonable person under the circumstances in mmaking
an investment decision. Id at 184,(2014).

Brady requires that the prosecution disclose evidence in its possession that
is materially favorable to the accused. 373 U.S. at 87; Youngblood v. West Vir-
ginia, 547 U.S. 867, 869 (2006). (App.Mem. at 16). In the case at bar, all evi-
dence was material and needed inrelations to the credibility and truthfulness of

all three complainants, for the jurors to make a rational decision in the verdict.

3. The Trial Judge erroneously determine that Applicant is challenging the
evidence underlying his convictions.

First, Applicant disagrees with the Trial Judge, that: the jury was instru-
cted that the State's statements ... not supported by the evidence are to be
wholly disregardedi (State's Answer, Exhibit K-M);(Trial Courts Findings --- at
3, line 9). In that, Prosecution mislead the jurors that the 2008 cases were com-
mitted, in addition, to the 2009 case against R.B. that were both "Ruled-out".
Then incredibly, the Prosecution vouches for the credibility of the complainants
during closing arguments, when the non-disclosed evidence would have refuted the
State's case. The jurors believed as they heard the prosecution plead their cases
against the Applicant. The improper remarks by a prosecutor "are a sufficient
ground for Habeas relief if they are so prejudicial that they render the trial
fundamentally unfair." Harris v. Cockrell, 313 F.3d238, 245 (5th Cir. 2002). Such
unfairness exists only if the prosecutor's remarks evince either persistent and
pronounced misconduct or ... the evidence was so insubstantial that (in probabi-
lity) but for the remarks no conviction would have accured." ldf at 245. "The
relevant question is whether the prosecutors' Comments so infected the trial with
unfairness as to make the resulting conviction a denial of due process." Darden

' v. Wainwright, 477 U.S. 1681 181 (1986).

Finely, Applicant disagrees with the Trial Judge that: there was no evidence

that the State altered any phone evidence. (Trial Courts Findings e~ at33, line 10)

 

Applicant asserts that there is evidence of the State altering the phone-video
clips. (See App.Mem. at 19); (App.Mem. Exhibit M:4.) Several factures should be
considered, (A) the dates and times of the video clips are impossible, (B) the
DCSO Extraction Report, clearly shows date and times of downloading evidence off
the phone, to their computer system, (C) there's a recorded image, with a disp-
layed date of "06%06-2011", when ONLY the DCSO had the phone in their possession,
(see App.Mem. Exhibit M:3)1 and, (D) the State Prosecution still hides this rela-
ted evidence. Ibid at 4.

As stated above, the State's Prosecution still hides the actual video clips
recordings, Mr. Dickens, interjects his testimony of a June Ol, 2011, date of the
recordings to the complainant R.B. (in which does not remember), when he knew the
dates were incorrect, to bolster the credibility of-the witness, to obtain the
conviction. The State concedes that, "even.if the evidence was altered 4.. the
content of the video was important, not the dates on the video." (State's Answer
at 8). The Trial Judge is wrong, these cases of truthfulness and credibility j
issues are the basis of the convictions, adjacent to the State's tampering with
the evidence to obtain the convictions. Thereby, again, Applicant disagrees with
the Trial Judge, that: the State did not use false evidence to convict Applicant.
(See Trial Courts Proposed Finding of Fact at 3, line ll.)

Applicant agrees with the Trial Courts and Judge's recommendation that the
Court should determine whether evidence gave the jury a false impression.
(See State's Answer at 7.)

4. The Trial Judge errors in determining that Applicant suffered no prejudice
from the Destroyed Exculpatory and/or Mitigating Evidence;
Applicant disagrees with the Trial Judge, that: There was no evidence that
the "ruled out" reports or content on R.BJs smartphone were destroyed in Bad

Faith. (Trial Courts Proposed Findings of Fact at 3, Line 13.)

Applicant asserts the destroyed evidence was potentially exculpatory, the
failure to preserve the evidence hindered defense counsel's presentation of his
case to the jury, for the jury to make a rational decision in the convictions.
(See App.Mem. at 21.) And the likelihood the evidenc would have enabled the App-
licant to exonerates himself appears to be greater than it was in Trombetta, but
here, like Trambetta, the State did make use of the material evidence in its own
case in chief.

In Arizona v. Youngblood, 488 U.S. 51, Justice STEVENS opinion, that the 8
Supreme Court has held three factors are critical importance to evaluation of

_ 6 _

 

a case: First, at the time the State failed to preserve the evidence and thus

negligently lost potentially valuable evidence, they had at least as great
interest in preserving the evidence as did the person later accused of the
crime. Second, although it is not possible to know whether the lost evi-
dence would revealed any relevant information, it is unlikely that the def-
,endant was prejudiced by the State's omission. In examining the witnesses
and their summation, ... the State failed to preserve evidence ... The State
allowed evidence to be destroyed or lost whose contents or quality are an
issue, you may infer that the true fact is against the State's interest. As
result, the uncertainty as to what the evidence might have proved was turned
to the defendant's advantage. Third, the fact that no juror could chose"
to draw the permissive inference that proper preservation of the evidence
could have demonstrated that the defendant did not commit a crime suggest
that the lost evidemce was "immaterial." .

The Supreme Court cases make the above clear that "[t]he proper standard of»
materiality must reflect the Supreme Court's overriding concern with justice of
finding of guilt," and that a State's failure to turn over (or preserve) poten-
tially exculpatory evidence, therefore, "must be evaluated in the content of the
entire record." U.S. v. Agurs, 427 U.S. 97, 112 (1976)(footnotes omitted); see
also Californma v. Trombetta? 467 U.S. 479, 488 (l984)(the duty to preserve evi-
dence "must be limited to evidence that might be expected to play a significant

role in the suspect[s defense."). (See App. Mem. at 23.)

As.further, with the above factors in mind, in Arizona v. Youngblood, Justice
STEVENS opinion announced a proposition of law that is much broader than necessary
for the Texas Court of Criminal.Appeals' to decide this case. The Court aptly stated:

"If a criminal defendant can show 'bad faith' on the part of the Police
and/or State, failure to preserve potentially useful evidence constitutes
a denial of due process of law. "

In addition, to the Supreme Court Justice STEVENS opinion: "there may well
be cases in which the defendant is unable to prove that the State acted in
'bad faithb but.in which the-loss or destruction of evidence`is nonetheless
so critical to the defense as to make a criminal trial fundamentally unfair."

Youngblood, 488 U.S. at 60

In Brady v. Maryland, 373 U.S. 83 (1963) and U.S. v. Agurs, 427 U.S. 97 (1976).
Those cases in no way require that government actions that deny a defendant access
to material evidence be taken in bad faith in order to violate due process. In
otherwords, §£a§y_and §gu£§ could not be more clear in their holdings that a pro-
secutor's bad faith in interfering with a defendant's access to material evidence

is not an essential part of a due process violation.

The negligent or reckless failure to preserve important evidence just cannot

be "in accord with ... normal practice."

 

5. The Trial Court Judge erroneously determines that Applicant has not shown
that Investigator Crow made any misleading statements about the 2009 inter-
views with the intent to deceive the Court or the jury.

(Trial Courts Proposed Findings of Fact at 31 Line 13. )

Applicant disagrees with the Trial Judge1 DCSO Investigator Crow ("Inv. Crow")
mislead and/or falsified his requested Grand Jury Referral Report and then tes- l
tified to his misleading or false report. In that1 Inv. Crow never contacted the
Children's Advocacy Center ("CAC"), or Investigator J§Edwards ("Inv. Edwards") on
November 091 20091 prior to the interviewing process'es, nor was he present during
such procedures. (See App.Mem. at 241 26);(App.Mem. Exhibit C:l4$. After Inv.Crows
interview with Applicant1 and ploygraph examination1 Inv. Crow unfounded his 2009
case. (See App.Mem. Exhibit C:18);(App.Mem. at 28). Inv. Crow found “NO Truth" in
the complainants K.BJs alleged allegation, and R.B. never alleged any sexual abuse

innher statements. (See App.Mem. at 4);(App.Mem. Exhibits C:12-l3.)

Deceiving the Court

 

Applicant asserts that Inv. Crow knowingly and intentially filed a false and/
or perjured Governmental Report to the Court1 to obtain an Indictment against the

Applicant. (See App.Mem. Exhibit E:l);(App.Mem. at 26.)

With the above in mind (Ibid at 81 line 5)1 Inv. Crow received the 2009 case
on November 101 20091 interviewed Applicant1 and unfounded his case; On August
161 20111 Inv. Crow received a phone ca11 from ADAAMichael Dickens with the Child
Abuse Prosecution Unit, "mentally" coercing Inv. Crow to file his 2009 case as a
Grand Jury Referral with the Denton County DNS Office. (See App.Mem. Exhibit E:l).

In that1 Inv. Crow falsely filed that:

"On Monday morning November 91 2009 Denton County Sheriff's Office Inves-
tigator Crow #1062 met with CPS Investigator Edwards, ... K.B., ... R.B.,
... and K.S. ... for a follow-up investigation."

"During the interviews both girls described their step-father L.A.S.
[Applicant] touching and grabbing their crotohes and vaginas on numerous
occasions ... F (see App.Mem. at 26);(App.Mem. Exhibit E:l).

Incredib1y1 Inv. Crow‘s Governmental Report Document1 Grand Jury Referral
Report1 is Contrary to1 the CAC1 Inv. Edwards' Governmental Report Document1 Inv-

estigative Report dated January 141 20101 in which states:

On November 101 20091 1 realized jurisdiction is in the County. I emailed
Sgt. R. Griggs with DCSO1 he responded back and assigned the case to Investi-

gator Crow. Then she reports1 1 spoke with Inv. Crow regarding the case. ly
will drop off the girl's interviews_..JH (See App.Mem. Exhibit C:l4.)

 

_ 8 _

On November 09120091 both girl's were given A/V Forensic Interviews.
Notwithstanding1 beth girl's did not describe their step-father L.A.S. sex-
ually abusing themirR.BJs statement was stated she was there because of the o
problems that the family is having with her sister [K.B.]. (See App.Mem. at 4);
(App. Mem. Exhibit C:12-l3.)

'Here, Investigator Crownchose to testify falsely in the Grand Jury Proceeding

or file a false affidavit report form. Bryson v. U.S., 396 U.S. 64 (1969).
Deceiving the Jury

Applicant asserts that Investigator Crow knowingly and intentionally presented
false testimony to the jury1 and the State knowingly used Inv. Crow‘s perjured
testimony to obtain Applicant's convictions. In that1 with the above in mind1

Investigator Crow testified too:

State calls Inv. Crow to the stand. During the prosecutions process of
influencing the jury with Inv. Crow‘s twenty Seven years experience at the DCSO1
as the "GURU" investigator over the juvenile crimes (RR4:167)1 State promptly
takes Inv. Crow to the 2009 investigation. The State asked him how the case got
generated to him:

[Crow]: CPS ... called me. and November 9th1 20091 is when I actually went
to the CAC and observed the forensic interviews with CPS. (RR4:168%18*)

[State]: So November 9th1 2009 ... you go down there for the forensic 1
interview ... is that right?

[Crow]; Yes ma'am
[State]: and you .;. sat behind the one-way glass and watched the interviews?
[Crow]: Yes1 ma'am (RR4:168-l69)

\,

Basically1 Inv. Crow's;testimony was material evidence and harmful to the
Applicant's convictions. The jury heard in detail1 Inv. Crow went to the CAC1
sat behind the one-way glass with the CPS investigators, observed the interviews

in detail of K.B. and R.B. claiming the alleged sexual abuse. But yet1 did not
file his case until August 2011. And the State carefully tailored Inv. Crow‘s
testimony with his thirty one years of experience to why he did not arrest the
Applicant or file his case.

[State]: Investigator Crow1 in any of those years1 have you ever made a
mistake other than this one? (RR4:182)

Then the State moves to elicit Inv. Crow‘s testimony1 if he knew that the
girl's were at the CAC the year before1 [in 2008].

_ 9 _

[State]: ... you can't say for certain whether or not you knew about that
when you did this investigation?

[Crow]: That's correct.

Incredibly, the CAC/CPS Investigative Report by Inv. Edwards, and on the
A/V Forensic Interview Videos of K.B., R.B., and KJS. all state differently. Both
K.B. and R.B., stated "we came to a place like this last year", and K.S. stated:
"CPS made a report a few years ago." (See App.Mem. at 4-5):(App.Mem. Exhibits C:
12-14). In addition, Inv. Edwards puts in the Investigative Report1 "I learned
that in February of 2008 the B--- girl's were interviewed and made NO out-cry of
sexual abuse." (App;Mem. at 28);(App.Mem. Exhibits C:12-14.)

_‘Here, Inv. Crow‘s inadmissible testimony impacked the credibility of the com-
plainants that resulted in the convictions. In fact, there can be little doubt
that once the jury had retired to deliberations, the testimony which was impro-
perly admitted probably became the most single most important piece of evidence1
testimonial, against defendant1 for "[t]he jury thus had before it the government's
whole case against the defendant1 or had but very slight effect." U.S. v. Brown1
451 F.2d 12311 1233-34 (5th Cir. 1971). Moreover, the error is not rendered harm-
less by the fact that DCSO Fagents had testified and were cross-examined on the
same subject." grgwn,_supra1 451 F.2d at 1234. Fina11y1 this was a case in which1
on both the Sexual Assault of a Child and false swearing, the issue of paramount
importance was whether the defendant had acted with willful intent. Of course, the
jury believed that Petitioner could not possibly have hoped for acquittal on any
of the charges. But yet1 "the prosecution failed to inform the defense and the
trial court that one of its witnesses had testified falselyJ'In Napue v. Illinois1
360 U.S. 264 (1959)1 the Court aptly stated "that a conviction obtained by the
knowing use of such testimony must fall, and suggest that the conviction is inva-
lid even when the perjured testimony is 'not the result of guile or desire to
prejudice ... for its impack was the same1 preventing, as it did, a trial that

could in any real sence be termed fair.'" ld. at 270.

6. The Trial Courts and Judge error in determining the Applicant received
Effective Assistance of Trial and Appellate Counsels.

Applicant disagrees with the Trial Judge11that: Mr. Moore received all excu-
lpatory or favorable evidence (Trial Courts Proposed Findings of Fact at 31 Ln 17).

In that1 Applicant assertsithroughout many area's of his objections1 his appli-

courts requesting for the "Video Clips actual recordings DATUM [Descriptions1

\
cation for writ of habeas corpus1 many request1 letters1 and motions to the trial d l
1
date and times]." And the State still withholds and/or hides exculpatory evidence. ‘ l

..lO_

Hccording1y1 both Trial and Appellate counsels, whose conduct when coupled
denied Applicant an opportunity for the process of obtaining a New Trial, a
"Critical Stage" process for which Applicant had sound bases for success.
Applicant requested from Trial Counsel, to file for a New Trial1 only to be
informed that Appellate Counsel had to file.1Then in October 10121 upon receiving
the Appellate Counse11 at the county Jail, I requested Steven P. Poston to file
for a New Trial, only to resisted and denied. (See App.Mem: Exhibit W).

Texas Rules 21.2 states: "A motion for new trial is a prerequisite to pre-
senting a point of error on Appeal only when necessary to adduce facts not in the
record."

Rule 21.3 (e): when evidence tending to establish the defendant's innocence

has been destroyed or withheld, thus preventing its production at trial.
Applicant has presented overwelming evidence withheld from the trial courtsl
Ineffective Trial Counsel

Attorney's performance is deficient when it falls "below an objective standard of
reasonableness" under prevailing professional norms and according to the necessity
of the case. Ex parte Moore, 395 S.W.3d 1521 156-57 (Tex.Cr.App. 2013). Often,.thej
Courts refer to standards published by the American Bar Association and other
similar sources as guides to determine prevailing professional norms. Strickland1
466 U.S. at 688-89 (citing ABA Standards for Criminal Justice (2nd ed. 1980)).
However, publications of that sort are only guides because no set of detailed
rules can completely dictate how best to represent a criminal defendant. See ldf
at 688-89. The analysis of counsel's preformance begins with a strong presumption
that their actions fell within the wide range of reasonable professional assis-

tance. ldf at 689; See Frangias v. State, 392 S.W.3d 642, 653.(Tex.Cr.App. 2013).

An attorney's deficient performance prejudices an accused when there is a
reasonable probability that the outcome of the judgment would have been different
but for counsel's deficieency. Cox v. State, 389 S.W.3d 817, 819 (Tex.Cr.App.ZOlZ).
A reasonable probability has been defined as a probability sufficient to under-

mine confidence in the outcome."l§: (quoting Strickland1 466 U.S. at 694®.

With the above in mind1 the State's answer clearly admits that some evidence
was turned over, if that evidence is in the same as Applicant's Memorandum Exhibits
then Trial counsel is ineffective for not presenting a favorable defense1 thereby1
prejudiced his client by his deficient performance. The outcome would have been

different.

 

Ineffective Appellate Counsel

 

Applicant and Trial Courts agree1 Applicant advised his Appellate Counsel

’ of the merits addressed in Applicant's application for writ of habeas corpus.
(App.Mem. at 30);40§410;(App1ication at 14);(State's Answer at 14);(App.Mem.
Exhibit W). But rather than investigating the issues, Counsel merely interviews
the lead prosecutor and trial counsel, relying on an unpeachable response.
-Counsel's failure to investigate for melyable appealable evidence1 making it
unlikely that effective evidence would be uncovered1 was unreasonable strategy.
Soner v. Quarterman, 476 F.3d 3491 357-358 (5th`Cir. 2007)

The American Bar Association states:

"It is the duty of the lawyer to conduct a prompt investigation of
the case and to explore all avenues leading to facts relevant to the
merits of the case and the penealty in the event of conviction. The
investigation should always include efforts to secure information in
the possession of the prosecution and law enforcement authorities.

ABA Standard 4-4.1

x

This_Qourt of Criminal Appeals' should find that Applicant's Appellate Coun-

sel was ineffective for failing to address the merits on appeal.

CONCLUSION AND PRAYER

 

Based on the foregoing, the Court should reject the Trial Courts Proposed
Finding of Fact and Order1 order an evidentiary hearing on one or more of the
claims raised by the Applicant, grant the Application for writ of habeas corpus1
and order any other appropriate relief.

Respectfully Submitted1

September 241 2015 _ ' C:S%Z:[é;{(:SHQQAF;::==”’

Date Luke Stanton #1830011
TDCJ - CID Stiles Unit
3060 FM 3514
Beaumont1 Texas 77705

 

 

CERTIFICATE OF SERVICE

 

I hereby certify that on the 24th day of September 20151 a true and correct
copy of the above foregoing was sent to LARA TOMLIN1 Assistant District Attorney

at 1450 E. McKinney St. 3Fl.1 Denton Texas 76209(>/